I concur. A shorthand reporter is not essential to the examination of a felony charge. The magistrate may, and often does, take down the depositions in longhand and have them subscribed by the witnesses at the time of the examination. The statute merely gives him the privilege, in his discretion, to appoint a reporter to take down the testimony in shorthand, and when that course is followed gives to the longhand transcript the same legal efficacy that it gives to a deposition regularly subscribed by the witness. (Pen. Code, sec. 869.) Conceding, then, — as I think must be conceded, — that the duty and the jurisdiction of the police judges of San Francisco to examine felony charges is solely dependent upon the provisions of the Penal Code, it does not by any means follow that the mere discretion of municipal officers to appoint assistants in the performance of a duty devolved upon them by the laws of the state may not be subjected to reasonable limitations by the municipal charter.
San Francisco being a consolidated city and county, the whole compensation of her police magistrates and their assistants is payable out of the municipal funds. The framers of her freeholders' charter have decided that two salaried shorthand reporters will suffice for the duty of taking down the evidence at preliminary examinations and have said, in effect, *Page 750 
to the police judges, You must get along with that number. It results, of course, that if more than two examinations were going on at the same time one or more of the judges would be deprived of the assistance of a stenographer. But that would not prevent them from performing the duty imposed upon them by the statute; it would only require somewhat more of their time, and some additional labor. This, however, would afford no ground for complaint that the policy of the state law was defeated or its operation impeded, and as regards the judge, he, as a municipal officer holding and enjoying the emoluments of an office created by the charter, could not with any consistency complain of a charter provision defining his duties. I can see no objection in any point of view to the charter provision. There is no real conflict between it and the state law; its utmost effect in any contingency being to compel an examination in San Francisco to be conducted in one of two alternative methods equally legitimate and effective and differing only in point of convenience and expense — a consideration perculiarly affecting the local taxpayers, and in that sense a municipal affair.
As to the competency of a municipal charter to regulate the compensation of municipal officers for the performance of all duties, including those devolving upon them under the general laws of the state, the case of Matter of Dodge, 135 Cal. 512, is conclusive. In that case it was not only held that the compensation of the assessor, payable out of the municipal treasury, could be fixed by the city charter, it was even held that a compensation allowed him by the general law out of the state funds, for services rendered exclusively for the benefit of the state revenue, could be taken away and covered into the local treasury for the benefit of the municipal salary fund. So long as that decision stands the right of the freeholders to fix the compensation of all municipal officers cannot be questioned. The stenographer appointed to report the proceedings at a felony examination is an officer — he must qualify by taking the oath of office — and in a consolidated city and county he is a municipal officer, and his compensation for all duties is subject, like that of the police judge, to regulation by the charter.
Rehearing denied. *Page 751